DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/01/21 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 9-10, 12-14 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferwerda (US 3,374,901).
Regarding claim 9 Ferwerda discloses jib assembly comprising:
a support (10);
a jib (18) pivotally attached to the support (10) for pivotal movement of the jib (18) in relation to the support (10) about a horizontal axis; and
a first linear hydraulic actuator (16) attached to the support (10) for regulating pivotal movement of the jib (18) and for maintaining the jib (18) in a specific position relative to the support (10); a lever arm (21) attached to the jib (18); and
a draw member (24) unrotatably attached to the lever arm (21) and to an end of the jib (18) at the end of the jib (18), wherein the draw member (24) is attached between the lever arm (21) and the end of the jib (18) at the end of the jib (18); 
wherein:
the first linear hydraulic actuator (16) is connected to the draw member (24) so that a force generated by the first linear hydraulic actuator (16) is transmitted to the draw member (24);
the first linear hydraulic actuator (16) and the draw member (24) are supported (10) by the lever arm (21); and the lever arm (21) is arranged to extend in the direction above the jib (18).
Regarding claim 10 Ferwerda discloses the above jib assembly, and further discloses wherein the draw member (24) is a drawbar.
claim 12 Ferwerda discloses the above jib assembly, and further discloses a second linear hydraulic actuator (6) comprising a first end and a second end, the first end of the second linear hydraulic actuator (6) being attached to the support (10) and the second end of the second linear hydraulic actuator (6) being attached (at least indirectly) to the jib (18).
Regarding claim 13 Ferwerda discloses the above jib assembly, and further discloses an excavator (i.e. backhoe).
Regarding claim 14 Ferwerda discloses the above jib assembly, and further discloses a material handler.
Regarding claim 17 Ferwerda discloses the above jib assembly, and further discloses wherein the draw member (24) extends longitudinally along a length of the jib (18).
Regarding claim 18 Ferwerda discloses the above jib assembly, and further discloses wherein the jib (18) is pivotally attached (i.e. at least indirectly) to the support (10) at another end of the jib (18) that is opposite the end of the jib (18) that is attached to the draw member (24).

Claim Rejections - 35 USC § 103
Regarding claim 11 Ferwerda discloses the above jib assembly, but does not teach the particulars of claim 11.  The subject matter of claim 11 is set forth in the original disclosure as an obvious variant of claim 10.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the draw member a cable in order to lighten the device and still apply sufficient sliding.

Response to Arguments
Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/N.L.A/           Examiner, Art Unit 3654                   

/SANG K KIM/           Primary Examiner, Art Unit 3654